            Case 3:19-cv-00408-BAJ-DPC                  Document 136       02/02/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA



     DAVID HSIEH                                                                    CIVIL ACTION

     VERSUS

     BADGER OIL CORPORATION, ET                                             NO. 19-00408-BAJ-DPC
     AL.


                                           RULING AND ORDER

           Before the Court is Plaintiff’s Second Amended Motion To Lift Stay And Re-

Set Discovery Deadlines (Doc. 125). In sum, Plaintiff seeks an order lifting the

bankruptcy stay in this matter as to all Defendants except Defendant ENSCO

Offshore Company (“ENSCO”) so that he may continue prosecuting his claims even

though ENSCO’s bankruptcy proceedings remain ongoing.1 Defendants do not oppose

Plaintiff’s Motion.

           The purposes of the bankruptcy stay under 11 U.S.C. § 362 “are to protect the

debtor's assets, provide temporary relief from creditors, and further equity of

distribution among the creditors by forestalling a race to the courthouse.” GATX

Aircraft Corp. v. M/V Courtney Leigh, 768 F.2d 711, 716 (5th Cir. 1985). “By its terms

the automatic stay applies only to the debtor, not to co-debtors under Chapter 7 or

Chapter 11 of the Bankruptcy Code nor to co-tortfeasors.” Id. Nonetheless, the U.S.

Fifth Circuit Court of Appeals has instructed that in at least one “unusual situation”



1
    See In re Valaris PLC, et al., Case No. 20-34114 (S.D. Tex. Bankr.).

                                                           1
       Case 3:19-cv-00408-BAJ-DPC       Document 136     02/02/21 Page 2 of 3




Section 362 provides a basis on which to stay actions against nonbankrupt

co-defendants: specifically, when “there is such identity between the debtor and the

third-party defendant[s] that the debtor may be said to be the real party defendant

and that a judgment against the third-party defendant[s] will in effect be a judgment

or finding against the debtor.” Reliant Energy Servs., Inc. v. Enron Canada Corp., 349

F.3d 816, 825 (5th Cir. 2003) (quoting A.H. Robins Co. v. Piccinin, 788 F.2d 994, 999

(4th Cir. 1986)).

      Plaintiff represents in his Motion that this “unusual situation” does not exist

here: that is, there is no “identity” between the bankrupt Defendant (ENSCO) and

the remaining Defendants in this action. (See Doc. 125-1 at 7). All Defendants

evidently agree, because not one has filed a response opposing Plaintiff’s Motion.

Absent any objection from Defendants, the Court concludes that there is no risk that

a judgment against the non-bankrupt Defendants will, in effect, be a judgment or

finding against ENSCO, and that therefore the stay should be lifted as to all

Defendants except ENSCO. See Reliant Energy Servs., 349 F.3d at 825; see also

Wedgeworth v. Fibreboard Corp., 706 F.2d 541 (5th Cir. 1983) (refusing to stay

asbestos litigation against solvent co-defendants); Lynch v. Johns-Manville Sales

Corp., 710 F.2d 1194, 1199 (6th Cir. 1983) (same).

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion is GRANTED, and that the stay in

this matter is lifted as to all Defendants except ENSCO.

      IT IS FURTHER ORDERED that this matter is referred to the Magistrate



                                          2
       Case 3:19-cv-00408-BAJ-DPC        Document 136     02/02/21 Page 3 of 3




Judge for entry of a new scheduling order.

      IT IS FURTHER ORDERED that Defendant Badger Oil Corporation’s

Motion For Summary Judgment (Doc. 135) be and is STRICKEN for having been

filed in violation of the aforementioned stay in this matter.

                             Baton Rouge, Louisiana, this 2nd day of February, 2021



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           3
